           Case 1:19-cr-00460-KMW Document 25 Filed 10/15/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA


v.                                                           19-cr-00460-KMW
                                                       MOTION FOR ADMISSION
                                                             PRO HAC VICE
TODD KOZEL,
___________________Defendant.

          Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, Kendall B. Coffey hereby moves this Court for an Order for

admission to practice Pro Hac Vice to appear as counsel for Todd Kozel in the above-captioned

action.

          I am in good standing with the bar of the state of Florida and there are no pending

disciplinary proceedings against me in any state or federal court. I have never been convicted of

a felony. I have never been censured, suspended, disbarred or denied admission or readmission

by any court. I have attached the affidavit pursuant to Local Rule 1.3.

Dated: October 15, 2019.                      Respectfully submitted,


                                              By:     /s/ Kendall Coffey
                                                      Kendall B. Coffey, Esq.
                                                      Florida Bar No. 259861
                                                       COFFEY BURLINGTON, P.L.
                                                      2601 South Bayshore Drive, Penthouse One
                                                      Miami, Florida 33133
                                                      Telephone: (305) 858-2900
                                                      Facsimile: (305) 858-5261
                                                      kcoffey@coffeyburlington.com
                                                      service@coffeyburlington.com
